Sup. Ct. La. Certio-rari denied.
Statement of
Justice Stevens,
with whom Justice Ginsburg and Justice Breyer join,
respecting the denial of certiorari.
It is well settled that our decision to deny a petition for writ of certiorari does not in any sense constitute a ruling on the merits of the case in which the writ is sought. United States v. Carver, 260 U. S. 482, 490 (1923). See Singleton v. Commissioner, 439 U. S. 940, 942 (1978) (opinion of Stevens, J., respecting denial of certiorari); Maryland v. Baltimore Radio Show, Inc., 338 U. S. 912, 919 (1950) (opinion of Frankfurter, J., respecting denial of certiorari). That is certainly true of our decision to deny certiorari in this case. It is worth noting the existence of an arguable jurisdictional bar to our review. Our consideration of state-court decisions is confined to “[fjinal judgments or decrees rendered by the highest court of a State in which a decision could be had.” 28 U. S. C. § 1257(a). Petitioner has been neither convicted of nor sentenced for any crime. As we have indicated, “in the context of a criminal prosecution, finality is normally defined by the imposition of the sentence.” Flynt v. Ohio, 451 U. S. 619, 620 (1981). See Baltimore Radio, 338 U. S., at 918 (noting one reason for denial of certiorari is that “judgment of the lower court may not be final”).